DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 04/13/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a turning state estimator configured to acquire steering angle information,” as recited in claim 1. 

(c) “a rear wheel steering angle calculator configured to calculate a rear wheel steering angle,” as recited in claim 1. 
(d) “a steering intention determinator configured to acquire steering torque information”, as recited in claim 3.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 5:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “an apparatus for controlling rear wheel steering”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 5 is directed “a method for controlling rear wheel steering”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claim 1 recites, in general, “a tuning state estimator configured to acquire steering angle information from a steering angle sensor,” “estimate a turning state by calculating a required steering speed from the steering angle information,” “a normal state lateral acceleration predictor configured to predict a normal state lateral acceleration to match the required steering speed in response to determining that the required steering speed is equal to or greater than a speed threshold value,” “a rear wheel steering angle calculator configured to calculate a rear wheel steering angle based on the steering angle and the lateral acceleration.”
Independent claim 5 recites, in general, “calculating, by a controller, a steering speed,” “comparing, by the controller, the steering speed with a speed threshold value,” “calculating, by the controller, a lateral acceleration to match the steering speed in response to determining that the steering speed is equal to or greater than the speed threshold value,” and “calculating, by the controller, a rear wheel steering angle based on the lateral acceleration.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  In general, the claim limitations encompass a person looking at data collected and determining information from the collected data. For example, independent claims 1 and 5, in general, encompass acquiring a steering speed, comparing the acquired speed, calculating an acceleration to match the acquired speed, and calculating an angle based on determining the acceleration. All of these processes is simply gathering, looking, and calculating data either in the mind or using basic pen and paper. Moreover, the Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1 and 5 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite, for example, the additional elements of “a steering angle sensor,” “a normal state lateral acceleration predictor,” and “a rear wheel steering angle calculator”. 
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 5 recites the additional elements of “a controller”. The Examiner finds this element is a generic element (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 5 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 5 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 5 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 5 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 5 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-4 and 6-9:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-4 are directed to the apparatus for controlling rear wheel steering of claim 1. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Claims 6-9 are directed to the method for controlling rear wheel steering of claim 5. The claims are directed to a method, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-4 and 6-9 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-4 and 6-9 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-4 and 6-9 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-4 and 6-9 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-4 and 6-9 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-4 and 6-9 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-4 and 6-9 are directed to the abstract idea of a mental process. Accordingly, claims 2-9 are not patent eligible. Overall, claims 1-9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon Korean Patent 10,226,3187 (hereinafter Cheon), in view of Soltis U.S. Patent 4,621,833 (hereinafter, Soltis).
Regarding Claim 1, Cheon teaches an apparatus for controlling rear wheel steering (an apparatus (e.g., rear wheel steering driving unit) for controlling rear wheel steering, Cheon, Page 1, lines 46-56 and Page 3, Lines 47-52), comprising: 
-a turning state estimator configured to acquire steering angle information from a steering angle sensor and to estimate a turning state by calculating a required steering speed from the steering angle information (turning state estimator (64) which includes acquiring the steering angle information and estimating (i.e., determining) the required steering speed, Cheon, Page 4, Lines 35-54); …; and 
-a rear wheel steering angle calculator configured to calculate a rear wheel steering angle based on the steering angle and the lateral acceleration (a rea wheel steering angle is calculated based on the steering angle and the lateral acceleration, Cheon, Page 3, Lines 47-52).
	Cheon does not teach the apparatus to include a normal state lateral acceleration predictor configured to predict a normal state lateral acceleration to match the required steering speed in response to determining that the required steering speed is equal to or greater than a speed threshold value.
	Soltis teaches a vehicle system wherein the vehicle system predicts a lateral acceleration (Soltis, Col. 10, Lines 12-66). Moreover, Soltis teaches predicating a lateral acceleration in a manner such that the steering speed (i.e., angular speed) is (Soltis, Col. 10, Line 12 to Col. 11 Line 32).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include a normal state lateral acceleration predictor configured to predict a normal state lateral acceleration to match the required steering speed in response to determining that the required steering speed is equal to or greater than a speed threshold value as taught y Soltis.
It would have been obvious because calculating the predicted lateral acceleration allow for items in the vehicle such as the suspension control module to command actuators to stiffen or loosen the vehicle suspension, thus a smoother ride which passive devices in a vehicle would not be able to provide (Soltis, Col. 10, 53-66).
Regarding Claim 2, Cheon, as modified, teaches the apparatus of claim 1.
	Cheon does not teach the apparatus to include the normal state lateral acceleration predictor is configured to predict the lateral acceleration through reflection of the steering angle and wheel speed information.
	Soltis teaches a vehicle system wherein the vehicle system predicts a lateral acceleration (Soltis, Col. 10, Lines 12-66). Moreover, Soltis teaches predicating a lateral acceleration through the use of the steering angle and wheel speed information (e.g., see equations for predicting the lateral acceleration) (Soltis, Col. 10, Lines 12-66).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include the 
It would have been obvious because calculating the predicted lateral acceleration allow for items in the vehicle such as the suspension control module to command actuators to stiffen or loosen the vehicle suspension, thus a smoother ride which passive devices in a vehicle would not be able to provide (Soltis, Col. 10, 53-66).
Regarding Claim 5, Cheon teaches a method for controlling rear wheel steering (an apparatus (e.g., rear wheel steering driving unit) for controlling rear wheel steering, Cheon, Page 1, lines 46-56 and Page 3, Lines 47-52), comprising: 
-calculating, by a controller, a steering speed (determining a required steering speed, Cheon, Page 4, Lines 35-54); …
-calculating, by the controller, a rear wheel steering angle based on the lateral acceleration (a rea wheel steering angle is calculated based on the steering angle and the lateral acceleration, Cheon, Page 3, Lines 47-52).
Cheon does not teach the method to include comparing, by the controller, the steering speed with a speed threshold value; calculating, by the controller, a lateral acceleration to match the steering speed in response to determining that the steering speed is equal to or greater than the speed threshold value.
Soltis teaches a vehicle system wherein the vehicle system predicts a lateral acceleration (Soltis, Col. 10, Lines 12-66). Moreover, Soltis teaches predicating a lateral acceleration in a manner such that the steering speed (i.e., angular speed) is within a set threshold (e.g., see “C” being a threshold value used in the lateral acceleration prediction) (Soltis, Col. 10, Line 12 to Col. 11 Line 32).

It would have been obvious because calculating the predicted lateral acceleration allow for items in the vehicle such as the suspension control module to command actuators to stiffen or loosen the vehicle suspension, thus a smoother ride which passive devices in a vehicle would not be able to provide (Soltis, Col. 10, Lines 53-66).
Regarding Claim 6, Cheon, as modified, teaches the method of claim 5.
	Cheon does not teach the method to include reducing, by the controller, a rear wheel steering angle control amount in response to determining that the steering speed is less than the speed threshold value.
	Soltis teaches the ability to reduce a wheel steering angle in response to a steering speed is less than a threshold value (Soltis, Col. 10, Line 12 to Col. 11 Line 32).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Cheon to include reducing, by the controller, a rear wheel steering angle control amount in response to determining that the steering speed is less than the speed threshold value as taught by Soltis.
(Soltis, Col. 10, 53-66).
Regarding Claim 7, Cheon, as modified, teaches the method of claim 5.
	Cheon does not teach the method to include calculating the lateral acceleration includes: calculating, by the controller, the lateral acceleration by reflecting steering angle information acquired from a steering angle sensor and wheel speed information acquired from a wheel speed sensor.
	Soltis teaches a vehicle system wherein the vehicle system predicts a lateral acceleration (Soltis, Col. 10, Lines 12-66). Moreover, Soltis teaches predicating a lateral acceleration through the use of the steering angle and wheel speed information (e.g., see equations for predicting the lateral acceleration) (Soltis, Col. 10, Lines 12-66).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include calculating the lateral acceleration includes: calculating, by the controller, the lateral acceleration by reflecting steering angle information acquired from a steering angle sensor and wheel speed information acquired from a wheel speed sensor.
It would have been obvious because calculating the predicted lateral acceleration allow for items in the vehicle such as the suspension control module to command actuators to stiffen or loosen the vehicle suspension, thus a smoother ride which passive devices in a vehicle would not be able to provide (Soltis, Col. 10, 53-66).

Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon Korean Patent 10,226,3187 (hereinafter Cheon), in view of Soltis U.S. Patent 4,621,833 (hereinafter, Soltis), in further view of Lee et al. U.S. P.G. Publication 2010/0152952 (hereinafter, Lee).
Regarding Claim 3, Cheon, as modified, teaches the apparatus of claim 1.
	Cehon does not teach the apparatus to include a steering intention determinator configured to acquire steering torque information from a steering torque sensor and to determine a turning intention of a driver using the steering torque information.
	Lee teaches a vehicle system, wherein the system acquires steering torque information from a steering torque sensor (Lee, Paragraph 0019). Moreover, Lee teaches a vehicle system determining the steering intention of a driver (i.e., steering intention determinator) (Lee, Paragraphs 0022-0024).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include a steering intention determinator configured to acquire steering torque information from a steering torque sensor and to determine a turning intention of a driver using the steering torque information as taught by Lee.
It would have been obvious because determining the steering torque versus the driver’s steering intentions allows for ensured control of the vehicle by the driver (Lee, Paragraph 0006).
Regarding Claim 4, Cheon, as modified, teaches the apparatus of claim 3.
the turning state estimator is configured to estimate the turning state in response to determining that the steering torque is equal to or greater than a torque threshold value.
	Lee teaches a vehicle system, wherein the vehicle system determines whether a steering torque is equal to or greater than a torque threshold value (Lee, Paragraphs 0025 and 0030 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include the turning state estimator is configured to estimate the turning state in response to determining that the steering torque is equal to or greater than a torque threshold value as taught by Lee.
	It would have been obvious because determining the steering torque to be equal to or greater than a torque threshold value helps ensure further actions the vehicle can deploy to ensure control of the vehicle by the driver (e.g., greater or less power-steering assistant) (Lee, Paragraph 0006).
Regarding Claim 8, Cheon, as modified, teaches the method of claim 5.
	Cheon does not teach the method to include comparing, by the controller, a steering torque with a torque threshold value before calculating the steering speed.
	Lee teaches a vehicle system, wherein the vehicle system determines whether a steering torque is equal to or greater than a torque threshold value (Lee, Paragraphs 0025 and 0030 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Cheon to include 
It would have been obvious because determining the steering torque to be equal to or greater than a torque threshold value helps ensure further actions the vehicle can deploy to ensure control of the vehicle by the driver (e.g., greater or less power-steering assistant) (Lee, Paragraph 0006).
Regarding Claim 9, Cheon, as modified, teaches the method of claim 8, further comprising: calculating, by the controller, the steering speed (determining the required steering speed, Cheon, Page 4, Lines 35-54) …
	Cheon does not teach the method to include determining that the steering torque is equal to or greater than the torque threshold value; and terminating, by the controller, the method in response to determining that the steering torque is less than the torque threshold value.
	Lee teaches a vehicle system, wherein the vehicle system determines whether a steering torque is equal to or greater than a torque threshold value (or less than) (Lee, Paragraphs 0025 and 0030 and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Cheon to include determining that the steering torque is equal to or greater than the torque threshold value; and terminating, by the controller, the method in response to determining that the steering torque is less than the torque threshold value as taught by Lee.
It would have been obvious because determining the steering torque to be equal to or greater than a torque threshold value (or less) helps ensure further actions the (Lee, Paragraph 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667